Citation Nr: 1644781	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  11-27 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Service connection for sleep apnea, to include as secondary to the service-connected diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

The Veteran, who is the appellant in this case, served on active duty from January 1966 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at an April 2014 Decision Review Officer (DRO) hearing.  The April 2014 DRO hearing transcript has been associated with the claims file on VBMS.  The record also reflects that the Veteran requested a Board hearing in Washington, DC (Central Office Board hearing).  See October 2011 VA Form 9.  In an October 2014 statement, the Veteran withdrew the request for a Central Office Board hearing.  See 38 C.F.R. § 20.704 (2015).

In March 2015, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain VA treatment records, as well as to obtain an addendum VA opinion with respect to the etiology of the sleep apnea.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the March 2015 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

In February 2016, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in neurology with regard to the claim of service connection for sleep apnea.  In April 2016, the requested VHA opinion was incorporated into the record.  In August 2016, the Board requested a clarification of the April 2016 VHA opinion.  In September 2016, the requested VHA clarification opinion was incorporated into the record.  The Veteran and his representative were provided with a copy of the April 2016 and September 2016 VHA opinions.


FINDINGS OF FACT

1. The Veteran has a current obstructive sleep apnea disorder.

2. The Veteran did not sustain a disease, injury, or event related to sleep apnea in service, nor did he experience symptoms of sleep apnea in service.

3. The Veteran has confirmed duty in the Republic of Vietnam during the Vietnam era, so is presumed to have been exposed to herbicide agents in service. 

4. The current obstructive sleep apnea disorder did not start in service and is not related to service. 

5. The current obstructive sleep apnea disorder is not caused by or chronically worsened in severity beyond a normal progression by the service-connected diabetes mellitus type 2.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus type 2, have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In this case, VA sent a notice letter to the Veteran in August 2008, which notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, post-service VA and private treatment records, the relevant VA examination and VHA opinion reports, and the Veteran's written statements.  

With respect to the claim for service connection for sleep apnea, the Veteran underwent a VA examination in April 2009, and an addendum opinion was obtained in July 2015.  Moreover, VHA opinions were obtained in April 2016 and September 2016.  The Board finds that, taken together, the above-referenced examination report and VA and VHA opinions are adequate for purposes of deciding the claim for service connection for sleep apnea.  The VA examiner interviewed the Veteran regarding past and present symptomatology, reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered opinions regarding the etiology of the sleep apnea.  The VA and VHA examination and opinion reports contain all the findings needed to decide the claim for service connection for sleep apnea, including the Veteran's history and a rationale for all opinions given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with sleep apnea, which is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for sleep apnea.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be presumed service connected if the certain requirements are satisfied, subject to rebuttal.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307 (a), (d), 3.309(e). 

Under 38 U.S.C.A. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The Veteran Contends that service connection for sleep apnea is warranted because it is related to the service-connected diabetes mellitus type 2.  Specifically, the Veteran asserted that sleep apnea was diagnosed based on symptoms that started in 2006.  The Veteran indicated that some medical literature provides a direct correlation between sleep apnea and diabetes mellitus type 2.  See, e.g., April 2014 DRO hearing transcript.  The Veteran also advanced that sleep apnea may be related to Agent Orange exposure.  See, e.g., June 2011 VA Form 21-4138. 

The Board finds that the Veteran has a current disability of obstructive sleep apnea.  The April 2009 VA examination report shows a diagnosis of obstructive sleep apnea.  See also October 2006 Mayo Clinic sleep study. 

The Board first finds that service personnel records reflect that the Veteran served in Vietnam.  As such, exposure to herbicides during service in the Republic of Vietnam is presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

Obstructive sleep apnea is not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309 (e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, VA has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list. See 77 Fed.Reg. 47,924 (Aug. 10, 2012).  Based on the law, the Veteran cannot benefit from the herbicide nexus presumption, regardless of whether he was exposed to herbicides in-service.  Id.  Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection on alternative bases.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this case, the remaining theory of entitlement is direct service connection under 38 C.F.R. § 3.303(d).

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the sleep apnea started in service or is etiologically related to service, to include herbicide exposure.  The Veteran did not have any complaints, diagnosis, or treatment, or even symptoms of sleep apnea during service.  The Veteran has not reported the presence of any sleep apnea symptoms in service, to include respiratory complaints or symptoms.  More importantly, the Veteran reported that he started experiencing symptoms of, and was diagnosed with, sleep apnea in 2006.  See, e.g., April 2014 DRO hearing transcript.  Therefore, according to the Veteran's own statements, sleep apnea began approximately 28 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection); see also Jandreau v. Nicholson, 492 F3d. 1372 (2007) (a layperson is competent to relate a diagnosis as told to them by a doctor).  Moreover, while the Veteran asserted that sleep apnea may have been caused by herbicide exposure, as explained below, the weight of the evidence demonstrates that the sleep apnea is related to post-service and nonservice-connected weight gain.  

The Board next finds that the weight of the lay and medical evidence demonstrates that the current sleep apnea was not caused or aggravated (worsened in severity beyond a normal progression) by the service-connected diabetes mellitus.  The April 2009 VA examiner opined that it is less likely than not that the sleep apnea was caused by or a result of the service-connected diabetes mellitus type 2.  In reaching this opinion, the April 2009 VA examiner noted that, per the Veteran's account, he was diagnosed with obstructive sleep apnea and diabetes in 2006, and that sleep study results from October 2006 showed that the Veteran had "sleep disordered breathing in supine position but near normal in lateral position.  Did well with nasal CPAP and sleep position restriction."  The April 2009 VA examiner explained that her opinion was based on clinical experience coupled with a review of both medical literature and the Veteran's medical records.  

Private treatment records from July 2009 include a statement by Dr. A.R. that he was currently treating the Veteran for sleep apnea, and opined that, based on his medical training and knowledge, it is at least at likely as not that the Veteran's sleep apnea was caused by diabetes mellitus type 2.  However, Dr. A.R. did not provide a rationale for this opinion; accordingly, the Board finds that the July 2009 opinion by Dr. A.R. is of no probative value.  See, Jones, 23 Vet. App. 382 (holding that an opinion without any rationale against which to evaluate the probative value of the determination is inadequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).

The Veteran submitted medical research, published in June 2010, which discussed the relationship between type 2 diabetes and obstructive sleep apnea.  The research article states that "[i]t is possible that the relationship goes in both directions.  Poor sleep quality and intermitted hypoxemia from OSA may serve as the catalyst for glucose dysregulation.  Over time these abnormalities may accelerate weight gain, which increases the severity of OSA."  The above-referenced research is framed using the terms "could" and "may" and "possible" to describe an aggravation relationship between sleep apnea and type 2 diabetes mellitus, which is indicative of possibility, but not probability, of such relationship; therefore, by the language used, in the context of a non-case-specific discussion of relationship, and language that equally suggests the reverse relationship (that the non-service-connected obstructive sleep apnea could as well be worsening the service-connected type 2 diabetes), the research is not probative as to whether type 2 diabetes mellitus aggravated the sleep apnea.  

Considering both the language and context of the medical research submitted, the Board finds the medical research published in June 2010 is of no probative value in the context of this case.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a physician's statement framed in terms such as "may" or "could" is not probative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the Court held that a physician's opinion that the veteran's time as a prisoner of war "could have" precipitated the initial development of a lung condition, by itself and unsupported and unexplained, was "purely speculative"); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); and Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material).  

Moreover, as explained below, the September 2016 VHA opinion discusses the relationship between diabetes mellitus type 2 and sleep apnea in this Veteran's case, and the rationale indicates that the Veteran's type 2 diabetes was not the factor that cause the Veteran's weight gain, which has contributed to the Veteran's sleep apnea.  Because the September 2016 VHA opinion provides an opinion specific to this Veteran's case, with a rationale identifying the reasons for weight gain that are not the service-connected diabetes, the Board finds that the September 2016 VHA opinion is more probative than the general conclusions in the June 2010 medical article.  

The July 2015 VA examiner opined that Veteran's sleep apnea is not due to (caused) or aggravated by the service-connected diabetes mellitus type 2, based on a rationale that diabetes and sleep apnea were both onset and diagnosed in 2006, that there were no private treatment records regarding sleep apnea since that time, and that VA treatment records do not indicate any worsening of sleep apnea.  The July 2015 VA examiner did not find that the evidence suggested that the Veteran's sleep apnea has been worsened or aggravated by diabetes.  The July 2015 VA examiner reported that there is no pathophysiologic mechanism for diabetes to aggravate sleep apnea. 

In April 2016, a VHA medical opinion addressed whether the Veteran's diabetes caused or aggravated the sleep apnea.  The April 2016 VHA physician stated that a reverse direct association may exist between sleep apnea and diabetes, with sleep apnea increasing the risk for diabetes, due to weight gain.  The April 2016 VHA physician also wrote that it is "possible" for diabetes to aggravate sleep apnea, but indicated that the mechanism by which it would do so would be weight gain (implicitly weight gain caused by the diabetes).  This statement cited to the April 2009 VA examination that noted a 40-pound weight gain since 2000.  

The April 2016 VHA physician wrote that it is as likely as not that the weight gain associated with the Veteran's service-connected diabetes aggravated his sleep apnea; however, the rationale shows that this is not the actual opinion.  The April 2016 VHA physician's statement that "a direct causal relation [showing that diabetes can cause sleep apnea] is not evident in the medical literature as yet" is inconsistent with such opinion of diabetes aggravating sleep apnea.  While the April 2016 VHA physician used the term "aggravated," the rationale does not support an aggravation opinion.  

The April 2016 VHA physician also did not explain how or why the Veteran's diabetes caused the Veteran's obesity so as to contribute to sleep apnea.  In this case, the weight of the evidence shows that the Veteran's diet choices and lack of feasible exercise are the actual cause of the weight gain that worsens the sleep apnea, rather than the diabetes.  Based on the foregoing, the Board finds that the April 2016 VHA opinion that service-connected diabetes aggravated his sleep apnea is of no probative value because it is internally inconsistent and did not provide a rationale for the opinion, that is, did not opine as to how the diabetes caused the weight gain, especially as the statement did not discuss diet or lack of exercise, which are the more immediate contributors to obesity, or attempt to relate these more immediate factors to the service-connected diabetes.  See, Jones, 23 Vet. App. 382 (holding that an opinion without any rationale against which to evaluate the probative value of the determination is inadequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).
 
The evidence in this case suggests a contribution of weight gain to sleep apnea; however, the weight of the evidence shows the service-connected diabetes to be an unlikely cause of the weight gain.  The September 2016 VHA physician reasoned that, while the Veteran's sleep apnea may have worsened over time because of weight gain, the Veteran's obesity was likely multifactorial and diabetes is not the only reason for the Veteran's weight gain.  The September 2016 VHA physician explained that the associations between diabetes and obesity do show potential worsening of each in the face of the other condition, but this does not imply that one is always causative of the other.  

With regard to the ability of the Veteran to control weight with exercise, the September 2016 VHA physician indicated that the Veteran's diabetes, neuropathies, prostate cancer, and coronary artery disease, by themselves, or in the aggregate, would not necessarily be a cause of obesity, or an absolutely limiting factor in limiting all forms of physical exercise.  

With regard to the ability of the Veteran to control weight with diet, the September 2016 VHA physician noted that dietary regulation is the best approach to weight control with bariatric surgery also being an effective choice in properly selected individuals.  The September 2016 VHA physician noted that, in this case, in 2007, the Veteran's diabetes was initially mild and dietary restriction was considered a reasonable treatment opinion and was recommended to him; however, over time, notwithstanding that dietary recommendation, the Veteran continued to gain weight.  The September 2016 VHA physician indicated that the Veteran maintaining his original weight or further losing weight from the original baseline could likely have controlled the obesity and diabetes, and possibly even cured any sleep apnea.  The September 2016 VHA physician explained that in this case dietary restriction alone should have been adequate for weight control, even if the Veteran were unable to exercise. 

The September 2016 VHA physician indicated that the likelihood of obstructive sleep apnea increases with weight gain mostly because of worsening maintenance of upper airway patency during sleep and respiratory capacity while asleep.  The September 2016 VHA physician explained that in this case the Veteran did not successfully follow recommendation for weight loss over time; his weight at the time of the October 2006 sleep study was 237 pounds, and in 2010 was 253 pounds.  The September 2016 VHA physician noted that, if an individual is successfully treated with a CPAP, any statistical risk for longer term comorbidities would be considered negligible.  The September 2016 VHA physician observed that he did not see any objective evidence of CPAP compliance in this Veteran's case, and that, although the Veteran used a CPAP, his utilization was apparently not consistent.  As such, the examiner opined that the Veteran's sleep apnea would not likely be considered to have been adequately treated.  

The September 2016 VHA physician clarified that it is unlikely that the diabetes worsened the sleep apnea, reasoning that sufficient weight loss still could be potentially curative for the Veteran's sleep apnea.  Ultimately, the September 2016 VHA physician indicated that, if the Veteran had been successful in losing weight or continued to use an effective CPAP treatment, the other associated risk factors should be negligible.  Notably, the September 2016 VHA physician explained that sufficient weight loss could potentially have cured both the Veteran's diabetes and sleep apnea.  The September 2016 VHA physician indicated that, while the Veteran's coronary artery disease, diabetes, obesity, and sleep apnea could all be potentially be related or aggravating each other, it is difficult to establish a direct causal association and any attempt to do so would be somewhat teleological (i.e, would be a mistaken view of assigning something as the final cause that the evidence did not prove). 

The Board finds that, taken together, the April 2009 VA examination, July 2015 VA addendum, and September 2016 VHA reports are highly probative with respect to service connection for sleep apnea, and are adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinions rendered were based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that reports provide competent, credible, and probative evidence which shows that currently-diagnosed sleep apnea is not etiologically related to service, or secondary to the service-connected diabetes mellitus type 2.  These opinions are consistent with the factual findings in this case of no in-service symptoms of sleep apnea and post-service onset of symptoms of sleep apnea.


The foregoing evidence shows that the Veteran's obstructive sleep apnea is related to his nonservice-related obesity.  While the Veteran has asserted that his weight gain was caused by diabetes, the weight of the evidence demonstrates that the cause of the Veteran's weight gain is multifactorial, with diet choices and lack of exercise the immediate causes, rather than the service-connected diabetes mellitus type 2.  The evidence does not show that the service-connected diabetes restricts proper diet or exercise so as to prevent the weight gain, leaving the weight gain to be explained by diet choices and exercise that have not been linked by medical opinion or rationale medical explanation to the service-connected diabetes.  The September 2016 VHA physician noted that the Veteran's weight gain could have been controlled by diet and exercise, and the sleep apnea could have been cured by such weight maintenance or loss in addition to appropriate CPAP therapy.  

To the extent that the Veteran asserts that sleep apnea was caused by weight loss, which he both assumes and asserts is a result of diabetes mellitus, the evidence does not demonstrate that Veteran has the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of sleep apnea, including to relate the weight gain to the diabetes.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011). The conclusions regarding causation and aggravation in this case between sleep apnea and diabetes, which affect different body systems, require specific, highly specialized medical knowledge and training regarding the unseen and complex processes of the different body systems, knowledge of various risk factors, and causes of sleep apnea that the Veteran is not shown to possess.  See Rucker, 10 Vet. App. at 74.  For these reasons, the Board finds that secondary service connection for obstructive sleep apnea, as due to service-connected diabetes mellitus type 2, is not warranted.

In consideration of the foregoing discussions and analysis, the Board finds that the preponderance of the evidence is against service connection for sleep apnea, on a 

direct or presumptive basis, or as secondary to the service-connected diabetes mellitus type 2.  As such, the claim must also be denied under this theory, and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for sleep apnea, to include as secondary to the service-connected diabetes mellitus type 2, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


